Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Rockland County (Resnik, J.), imposed May 23, 2001, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to now complain that his sentence was excessive (see People v Kazepis, 101 AD2d 816 [1984]). Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.